Opinion by
Mr. Justice Sterrett:
In June, 1812, the copartnership theretofore existing between plaintiff and defendant, as “Addams & Sharman,” in the leather and shoe finding business, was dissolved by sale of Addams’s interest in the stock on hand to Sharman, by whom the business was continued. At that time, as the testimony tends to show, sundry claims in favor of the firm, aggregating about $5,000, were outstanding. The books of the firm were left with Sharman for the purpose of collecting these accounts, and after paying out of the amount realized therefrom a firm note of $1,600, the residue was to be divided between the parties. Subsequently, each of them collected some of these accounts, but, if defendant’s testimony is believed, there never was a final settlement of the partnership business, so far at least as the outstanding accounts are concerned. It is true there is some conflict of testimony on this subject, but the jury was fully warranted in finding the fact as claimed by defendant: It further appears that a bill in equity for final settlement of the partnership business is now pending.
Conceding the correctness of the items composing plaintiff’s claim in this case, defendant contended it was understood and agreed between him and plaintiff that each of these items should be regarded as received on account of his interest in the outstanding accounts of the partnership, and should thus enter into and form part of the final settlement of the partnership business. If the articles charged in plaintiff’s books, and the cash paid by him to defendant, were respectively received by the latter with this understanding, there is no reason why the agreement should not be enforced. As to whether such was the understanding of the parties at the time or not, the evidence was conflicting. While plaintiff’s testimony tended to show there was not, that of defendant tended to prove, there was such an understanding. Thus a question of fact, proper for consideration of the jury, was presented, and the same was fairly submitted.
It is unnecessary to refer specially to the testimony, tending to sustain defendant’s contention. Suffice it to say that it was not only competent and relevant, but quite sufficient to justify its submission to the jury.
The consideration of the note in suit was the principal and *371interest of a due bill given nearly six years before, for money then received by defendant, as he testifies, out of partnership funds which Sharman had collected. He further says the due bill was given as an acknowledgment of the amount received, to be used as such in settlement of their partnership business. He also explains how the note was given in lieu of the due bill, and with the same understanding that it should be brought into the settlement.
These matters were all proper for the consideration of the jury; and we find nothing in either of the specifications of error that calls for a reversal of the judgment entered on their verdict.
Judgment affirmed.